EXHIBIT 10.3

CONSENT TO P2F TRANSACTION AND RELATED AGREEMENTS

Reference is hereby made to (i) those certain Senior Secured Convertible Notes
dated July 31, 2006 and September 18, 2006, issued by Vertical Branding Inc.
(“VBI” or the “Company”) to Gottbetter Capital Master, Ltd. (“GCM”), directly
and as successor to Gottbetter Capital Finance, LLC (“GCF”), each in the
original principal amount of $2,887,700, as the same have been amended from time
to time (collectively the “Notes”); (ii) that certain Securities Purchase
Agreement dated as of July 31, 2006, by and between the Company and GCM, as
successor to GCF, and pursuant to which the Notes were sold and purchased, as
the same may have been amended from time to time (the “Securities Purchase
Agreement”), (iii) those certain warrants to purchase Company common stock
identified as (x) Warrant No. G1 dated July 31, 2006, in the amount of 3 million
shares, (y) Warrant No. 2008-001 dated December 1, 2008, in the amount of
115,000 shares, and (z) Warrant No. 2009-001 in the amount of 500,000 shares
(collectively, the “Warrants”), (iv) that certain Security Agreement, dated as
of July 31, 2006 (the “Security Agreement”), by and between the Company, the
subsidiaries of the Company and GCM (as successor to Gottbetter Capital Finance,
LLC) and (v) that certain Master Agreement by and between, among others, the
Company and P2F Holdings, in the form attached hereto as Exhibit A, providing
for the purchase of certain Company assets and the license of certain rights to
Company products (the “P2F Agreement”).  Capitalized terms used in this Consent
(the “Consent”), unless otherwise defined, shall have the meaning assigned to
them in the Notes.

WHEREAS, the Company and GCM agree that it is in their respective best interests
for the Company to enter into the P2F Agreement, subject to the agreements,
amendments, covenants and other consideration hereinafter set forth;

NOW, THEREFORE, GCM and the Company hereby agree as follows:

1.

GCM consents to the Company’s entry into the P2F Agreement and the consummation
of the transactions contemplated therein.  GCM hereby waives any and all (i)
Events of Default relating to non-payment of principal or interest when due and
owing under the Notes solely as of the date hereof (subject to the Company’s
compliance with Section 2 of this Consent) and (ii) other Events of Default or
breaches under any of the Transaction Documents existing as of the date hereof
to the extent set forth on Schedule 1 attached hereto.  The waiver set forth in
the immediately preceding sentence shall be effective upon (i) execution of the
P2F Agreement (in the form attached hereto) by all parties thereto and (ii)
payment of the accrued but unpaid interest set forth in Section 2 of this
Consent.

2.

Upon receipt by the Company of the proceeds constituting the Advance, as defined
in the P2F Agreement, the Company shall immediately pay to GCM by wire transfer
the amount of $55,785.90 representing accrued but unpaid interest on the Notes
through April 30, 2009.

3.

The Company hereby (i) acknowledges and agrees that this Consent shall
constitute a Transaction Document (as defined in the Securities Purchase
Agreement); accordingly, any references to the term “Transaction Document” or
“Transaction Documents” in the Notes (as amended by the Amended and Restated
Note, as defined below), the Security Agreement or the Securities Purchase
Agreement shall also be deemed to include this Consent and the obligations of
the Company contained herein; (ii) acknowledges and agrees that the obligations
of the Company contained in this Consent, the Notes (as amended by the Amended
and Restated Note), the Securities Purchase Agreement, the Security Agreement
and the other Transaction Documents shall constitute Obligations (as defined in
the Security Agreement); and (iii) adopts again, ratifies and confirms in all
respects all of the Obligations, all of its obligations to GCM arising under
this Consent,





1




--------------------------------------------------------------------------------

the Notes (as amended by the Amended and Restated Note), the Securities Purchase
Agreement, the Security Agreement and the other Transaction Documents, and all
of its obligations to GCM arising under any other instrument or agreement
creating, evidencing or securing any of its obligations to GCM.  The Company
confirms that all of the Obligations are secured by all assets of the Company
and its subsidiaries pursuant and subject to the Security Agreement and the
other Security Documents (as defined in the Securities Purchase Agreement) and
acknowledges the validity of the liens granted in favor of GCM pursuant thereto.
 The Company acknowledges that, in entering into this Consent, GCM has relied on
the representations, warranties and waivers contained herein.

4.

Simultaneous with the execution of this Consent and the Company’s entry into the
P2F Agreement, (a) GCM shall tender to the Company for cancellation the Notes,
in the respective current principal amounts of $1,078,218.6 and $1,153,218.60,
and the Company shall deliver to GCM an amended and restated senior secured note
in the principal amount of $2,261,437.20 (which amount increases the aggregate
principal balance by $30,000 in recognition of the Company’s outstanding
reimbursement obligation to GCM pertaining to a consultant engaged by GCM) in
the form attached hereto as Exhibit B (the “Amended and Restated Note”), and (b)
the Company and GCM shall enter into the amendment to the Securities Purchase
Agreement attached hereto as Exhibit C (the “SPA Amendment”).

5.

The Company agrees that, upon an Event of Default under the Amended and Restated
Note, and the failure of the Company to cure such default within ninety (90)
days thereof, the exercise price of the Warrants shall be reduced to $0.025.
 The Company shall, within ten (10) days following execution of this Consent,
deliver amended and restated Warrants to GCM containing this provision, which
amended and restated Warrants shall be in form and substance reasonably
satisfactory to GCM.

6.

The Company agrees that, in the event of any future sale by the Company or any
of its subsidiaries of any debt or equity securities, excluding with regard to
the exercise or conversion of any currently outstanding securities of the
Company (a “Future Financing”), fifty percent (50%) of the proceeds received by
the Company or any subsidiary in connection with such Future Financing shall be
paid by the Company or such subsidiary to GCM and shall reduce the then
outstanding principal balance of the Amended and Restated Note by such amount;
any such payment shall be applied against the last payments that may come due
and owing under the Amended and Restated Note.

7.

Beginning May 1, 2009, the annual salary for the Company’s Chief Executive
Officer, Nancy Duitch, shall be reduced by 17.5% to $250,000, and the salary of
the Company’s VP and Corporate Counsel, Chris Lipp, shall be reduced by 10% to
$187,380.

8.

The Company agrees that (a) neither it nor any of its subsidiaries will award
cash bonus compensation to executive officers of the Company unless and until
the Company has reduced the principal balance of the Amended and Restated Note
by $1 million, and (b) for so long as any portion of the Amended and Restated
Note is outstanding, the Company and/or any of its subsidiaries shall only make
such cash bonus awards if (i) approved by a majority of the non-executive
members of the Company’s board of directors (“Board”) in accordance with its
respective fiduciary obligations to its stakeholders and (ii) there does not
exist an Event of Default or an Event of Default will not exist as a result of
the payment of any such bonuses.  The Company further agrees to defer payment of
the balance of Ms. Duitch’s 2007 annual bonus in the amount of $40,000 until the
principal balance of the Amended and Restated Note has been reduced by $1
million.








2




--------------------------------------------------------------------------------

9.

The Company agrees to cause its wholly owned subsidiary, Adsouth Marketing LLC
(“ASM”), to pay to GCM all amounts, if any, received on collection of ASM’s
accounts receivable existing on the date hereof in excess of the amount
necessary to repay ASM’s obligations on its asset-based line of credit with BFI
Business Finance Inc. (the “BFI ABL”), which amounts shall reduce the principal
balance of the Amended and Restated Note accordingly; any such payment to GCM
shall be applied against the last payments that may come due and owing under the
Amended and Restated Note.  Any sale of Inventory to P2F, as contemplated by the
P2F Agreement, shall reduce the amount outstanding on the BFI ABL.

10.

The Company shall pay to GCM (i) fifty percent (50%) of the Earn-Out (as defined
in the P2F Agreement) received by the Company in excess of $450,000, if any, and
(ii) one hundred percent (100%) of the Earn-Out received by the Company in
excess of $800,000, if any, all such amounts to reduce the principal balance of
the Amended and Restated Note; any such payment to GCM shall be applied against
the last payments that may come due and owing under the Amended and Restated
Note.

11.

For so long as the Amended and Restated Note is outstanding, the Company agrees,
within thirty (30) days of the end of each calendar month, to provide GCM with
monthly financial statements.  Until such time as the amounts, if any, to be
paid under Paragraph 9 above shall have been paid, the Company agrees to provide
GCM with a weekly accounts receivable report for ASM.

12.

For so long as the Amended and Restated Note is outstanding, GCM shall have the
right to receive notice of, and to have one representative attend and observe,
each meeting of the Company’s Board, provided that such representative shall not
be entitled to be present for that portion of a Board meeting involving
discussion or action on matters involving GCM or with regard to which there
exists a potential conflict of interest between the Company and GCM.







IN WITNESS WHEREOF, GCM and the Company have executed this Consent this __ day
of May, 2009.




GCM

 

VBI:

 

 

 

 

       

 

 

 

 

Stuart Sybersma

 

Nancy Duitch

Joint Liquidator

 

Chief Executive Officer

Gottbetter Capital Master, Ltd. (in voluntary liquidation)

 

Vertical Branding, Inc.

488 Madison Avenue, 12th Floor New York, NY 10022

 

16000 Ventura Blvd., Suite 301

 

 

Encino, CA 91436








3




--------------------------------------------------------------------------------

EXHIBIT A




P2F Agreement








A-1




--------------------------------------------------------------------------------

EXHIBIT B




Amended and Restated Note








B-1




--------------------------------------------------------------------------------

EXHIBIT C




Amendment to Securities Purchase Agreement











C-1




--------------------------------------------------------------------------------

SCHEDULE 1




Specified Events of Default/Breaches




1.

Any breach arising under that certain registration rights agreement by and
between the Company and GCM, as successor to GCF, dated as of July 31, 2006, as
amended.




2.

Any breach under any provision of the Securities Purchase Agreement which shall
no longer be in effect as a result of the SPA Amendment.




3.

Any Event of Default under the Notes arising in connection with (i) number 1 or
2 above or (ii) the Company’s default under any junior or unsecured
Indebtedness, provided that such waiver shall not extend to any future default
on such Indebtedness insofar as such default would constitute an Event of
Default under the Amended and Restated Note.




4.

Any Event of Default under the Notes which no longer constitutes an Event of
Default under the Amended and Restated Note.

















SC-1


